

113 HR 3853 IH: No Special Treatment for Members of Congress Act
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3853IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Reed (for himself, Mr. Stutzman, and Mr. Southerland) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Patient Protection and Affordable Care Act to prohibit Government contributions under the Federal employees health benefit program towards Exchange health insurance coverage of Members of Congress.1.Short titleThis Act may be cited as the No Special Treatment for Members of Congress Act.2.No Government contributions under FEHB towards Exchange health insurance coverage of Members of Congress(a)In generalSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended by adding at the end the following new clause:(iii)No Government contribution under FEHBNo Government contribution under section 8906 of title 5, United States Code, shall be provided on behalf of an individual who is a Member of Congress for coverage made available to such individual pursuant to this subparagraph..(b)Effective dateThe amendment made by subsection (a) shall apply as if included in the enactment of section 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)).